The cases cited in the majority opinion were all decided prior to the Act of 1919, Laws 1919, page 172. Section two of that act provided that the order of the special election "shall, among other things, specify the time, place and purpose of the election." This section became Section 1053, Revised Statutes 1919. The amendment thereof by the Act of 1921, Laws 1921, page 162, did not affect the above provision as to contents of the order.
When the cases cited in the majority opinion were decided the statute simply provided that the county court should order a special election and "make an entry of such order on the records of the court." [Sec. 1260, R.S. 1909; Laws 1913, p. 125, sec. 8.] In State ex rel. v. Gordon, 242 Mo. l.c. 623, BROWN, J., largely based his ruling that designation of polling places was not necessary upon the absence from the then existing *Page 487 
statute of any direction "that notice shall be given of the places where elections are to be held." Such direction was made by Laws 1919, page 172.
The requirement that the order (Sec. 1053) and the notice of election (Sec. 1054) shall specify "the time, place and purpose of the election" means that more explicit notice of the election shall be given than merely that such election shall be held within the county. That much was implied under the previous statute.
I am unable to agree with the conclusion reached in the majority opinion that the failure of the county court in its order and of the clerk of that court in his notice to designate the place of holding the election was a mere irregularity. The statute provides that such place of holding the election shall
be designated. As above pointed out, the cases relied upon to support the conclusion announced were all ruled prior to the amendment of 1919.
The fact that the construction of a court house for Wayne County is of great public importance cannot justify our holding the election to be valid when plain provisions of the statute authorizing the holding thereof have not been followed.
For the foregoing reasons it becomes my unpleasant duty to dissent.